     Case: 1:19-cv-00849 Document #: 23 Filed: 02/26/19 Page 1 of 1 PageID #:58



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MICHAEL AND CARRIE CHROSTEK, as                        )
Parents and best friends of BEN CHROSTEK,              )
                                                       )
                               Plaintiffs,             )
                                                       )
       v.                                              )     No.: 1:19-cv-00849
                                                       )
CHICAGO PARK DISTRICT, GERRY                           )     Honorable Gary Feinerman
HENAGHAN, JESSE H. RUIZ, MICHAEL                       )
P. KELLY, TIM LeFEVOUR AND JOHN                        )
GANNON, in their official and individual               )
capacities,                                            )
                                                       )
                               Defendants.             )

                   AGREED ORDER OF DISMISSAL WITHOUT PREJUDICE

       This cause coming before the Court on the agreement of the parties, the parties having

resolved the pending issues before the Court through certain agreements, the respective parties

being represented by counsel, and the Court being otherwise fully advised in the premises, IT IS

HEREBY ORDERED THAT:

       Pursuant to the stipulation of the parties, this cause of action is hereby voluntarily

dismissed in its entirety, without prejudice to reinstate.




Date: 2/26/2019                                __________________________________

                                                       Honorable Judge Presiding
